Exhibit ARTICLES OF INCORPORATION OF TECHNOLOGY RESEARCH COPORATION ARTICLE I Name The name of this corporation is:TECHNOLOGY RESEARCH CORP. ARTICLE II Duration The term of existence of this corporation shall be perpetual. ARTICLE III Purpose This corporation is organized of the purpose of manufacturing and supplying electrical and electronic high-technology products used in a broad range of government and industrial applications. In addition thereto, the corporation may transact any and all lawful business. ARTICLE IV Capital Stock This corporation is authorized to issue 500,000 shares of $1.00 par value common stock, which shall be designated “common shares”. The consideration to be paid for each share shall be fixed by the Board of Directors.Common stock of the corporation may be issued as “small business corporation” stock in accordance with a plan or plans under the provisions of Section 1244 of the Internal Revenue Code of 1954. All voting powers of this corporation shall be vested in the common stock above-designated. ATTICLE V Preemptive Rights Any shareholder, upon the sale, by the corporation, for cash of any new stock of this corporation shall have the right to purchase his pro rate share thereof (as nearly as may be done without issuance of fractional shares) at the price at which it is offered to others. ARTICLE VI Initial Registered Office and Agent Street address of the initial registered office of this corporation is 2101,D.D., Sunnydale Boulevard, Clearwater, Florida 33515, and the name of the initial registered agent of this corporation at that address is Raymond H.
